TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2019



                                     NO. 03-17-00812-CV


          Appellants, Ahmad Zaatari, Marwa Zaatari, Jennifer Gibson Hebert,
       Joseph “Mike” Hebert, Lindsay Redwine, Ras Redwine VI, and Tim Klitch//
  Cross-Appellants, City of Austin, Texas; and Steve Adler, Mayor of The City of Austin,
                                  and the State of Texas
                                            v.

     Appellees, City of Austin, Texas; and Steve Adler, Mayor of The City of Austin//
       Cross-Appellees, Ahmad Zaatari, Marwa Zaatari, Jennifer Gibson Hebert,
       Joseph “Mike” Hebert, Lindsay Redwine, Ras Redwine VI, and Tim Klitch




       APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
    AFFIRMED IN PART; REVERSED AND RENDERED IN PART; REMANDED --
                    OPINION BY CHIEF JUSTICE ROSE
         CONCURRING AND DISSENTING OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on November 21, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s judgment. Austin City Code sections 25-2-795 (restricting assembly) and 25-2-950

(banning type-2 rentals) are unconstitutional. Therefore, the Court reverses the trial court’s

judgment granting the City’s no-evidence motion for summary judgment and renders judgment

declaring sections 25-2-795 and 25-2-950 of the City Code void. The remainder of the judgment
is affirmed and the case is remanded to the trial court for further proceedings consistent with this

opinion. Appellee shall pay all costs relating to this appeal, both in this Court and in the court

below.